Citation Nr: 1011125	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  04-42 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

When this case was previously before the Board in October 
2009, it was decide in part and remanded in part.  It has 
since returned to the Board for further appellate action.

In February 2010, the Veteran submitted additional evidence 
in support of his appeal, along with a waiver of his right to 
have the evidence initially considered by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record establishes that the Veteran is currently service 
connection for meningioma of the left sphenoid wing, rated as 
10 percent disabling, and for a seizure disorder and major 
depressive disorder associated with this disability, rated as 
10 percent and 30 percent disabling, respectively.  He is 
also service connected for residuals of a laceration to the 
left forehead area, rated as noncompensably disabling.  The 
Veteran's combined evaluation for compensation for evaluation 
is 40 percent.

The Board acknowledges that the Veteran does not meet the 
minimum schedular criteria for a TDIU.  However, a recent 
opinion from the staff psychiatrist at the VA medical center 
noted that the Veteran is unable to meet the demands required 
of any employment situation due to his service-connected 
conditions.  Previous records from the Veteran's former 
employer in 1998 indicate that the Veteran was determined to 
be disabled due to the organic and psychological symptoms 
resulting from his left sphenoid wing meningioma.  It was 
noted that the disability had produced severe anxiety, 
depression, and somatization.  The report also indicates that 
the psychological impact rendered him unable to perform his 
duties in a full capacity.

A previous VA examination from 2008 indicated only moderate 
impairment due to the Veteran's major depressive disorder.  
However, the evidence of record contains a number of opinions 
stating that the Veteran is unemployable, and largely 
attributes the Veteran's unemployability to the psychiatric 
symptoms stemming from the service-connected meningioma.  
Given this evidence, the Board has determined that the 
Veteran should be afforded another VA psychiatric examination 
to determine the impact of the Veteran's psychiatric 
disability on his employability.  In addition, while this 
case is in remand status, appropriate development should be 
undertaken to obtain any outstanding medical records 
pertinent to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding records pertinent to the 
Veteran's claim.

2.  Then, the Veteran should be afforded 
a VA examination to determine the current 
degree of severity of his major 
depressive disorder.  The claims folder 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

The RO or the AMC should ensure that the 
examiner provides all information 
required for rating purposes.  In 
addition, the examiner should be 
instructed to provide an opinion 
concerning the impact of the Veteran's 
major depressive disorder on his 
occupational and social functioning, to 
include whether it is sufficient by 
itself or in combination with the 
Veteran's other service-connected 
disabilities to render him unemployable.

The rationale for all opinions expressed 
must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the Veteran's claim for a TDIU 
should be readjudicated.  The RO or the 
AMC should specifically address whether 
extraschedular consideration is 
warranted.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be issued to the Veteran 
and his representative, and they should 
be afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


